Citation Nr: 0525691	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-27 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
January 1955.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that denied entitlement to service connection for 
bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The veteran failed to report, without good cause, for a 
VA examination in connection with the claim. 

2.  The record does not contain competent and probative 
medical evidence associating a current bilateral hearing loss 
and tinnitus to the veteran's military service on any basis.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurrent in or 
aggravated by military service, and a sensorineural hearing 
loss may not be presumed to have been incurred or aggravated 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159.  The 
VCAA is applicable to this appeal because the veteran's 
claim was received after November 9, 2000, the effective 
date of the new law.  See, e.g., Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the RO sent a VCAA notice letter in 
October 2003 and the rating decision in March 2004 explained 
the basis for denial.  The June 2004 statement of the case 
(SOC) included applicable reasoning and law and regulations.  
The SOC set forth the text of the VCAA regulations.  

The October 2003 letter informed him of the provisions of the 
VCAA and explained the expanded VA notification and duty to 
assist obligations under the VCAA.  The letter advised him 
that private or VA medical records would be obtained if he 
provided the names and addresses of all sources of treatment 
and the approximate dates of treatment.  The letter 
explained that VA would help him obtain evidence such as 
medical records, employment records, or records from Federal 
agencies if he furnished enough information to enable VA to 
request them.  The forms required to authorize the release 
of private medical records to VA were provided.  The letter 
served to put the veteran on notice of the applicability and 
effect of the VCAA and of his rights and responsibilities 
under the law.  The veteran responded in October 2003 that 
he did not any further information to submit.   

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the M&ROC) 
decision on a claim for VA benefits.  In this case, the 
timing of the formal VCAA notice does comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  
All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here the veteran had 
identified evidence that would support his claim and VA 
sought the development of the record to support an informed 
determination.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  In this case, 
the VCAA notice letter in October 2003 did contain language 
that invited the veteran to submit evidence he felt would 
support his claim and listed numerous examples of information 
sources.  Thus the Board finds that the veteran did have 
actual notice of the obligation to submit all relevant 
evidence to VA.  In the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  The record does 
not identify any additional Government or private records 
which have not been obtained or for which reasonable 
procurement efforts have not been made.  The veteran was 
scheduled for a VA examination in connection with his claim 
but he did not report for it and offered no explanation for 
failing to appear for the examination.  Medical records from 
VA and private sources have been added to the record but the 
VA clinical records did not add any relevant information.  
The service department indicated that no additional service 
medical records had been located and that it was likely they 
had been destroyed.  The veteran was advised of this 
determination by letter in November 2003, and suggested 
actions he could take.

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claims may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease such as sensorineural hearing loss to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
examination from the veteran's private audiologist appears to 
meet the standard for a valid examination and the results are 
being accepted as reflecting a hearing loss disability for 
purposes of this decision.  See 38 C.F.R. § 4.85(a).

The regulation does not prevent a veteran from establishing 
service connection on the basis of post-service evidence of 
hearing loss related to service when there were no 
audiometric scores reported at separation from service.  See 
Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The threshold 
for normal hearing is 0 to 20 decibels and higher thresholds 
indicate some degree of hearing loss.  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  Here, the only service medical 
record on file is the separation medical examination in 
January 1955 showing 15/15 hearing bilateral to spoken and 
whispered voice.  The evidence of a bilateral hearing loss 
and tinnitus appears in the August 2003 report from a private 
audiologist, which included a current audiogram.  Thus, the 
veteran does satisfy a threshold requirement to prevail on a 
claim of entitlement to service connection.  That is, the 
hearing loss in both ears is to a degree that VA recognizes 
as a disability for compensation purposes, and he has a 
diagnosis of chronic tinnitus.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) holding that in the absence of proof of 
a present disability, there can be no valid claim.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The VCAA duty to assist regarding the necessity of a medical 
examination/opinion did attach since the veteran relates 
disorders to military service and there is a medical opinion 
relating them to service.  See Duenas v. Principi, 18 Vet. 
App. 514, 519-20 (2004).  However, VA was not constrained to 
accept the audiologist's opinion as determinative in light of 
the record that contained no evidence of hearing loss or 
tinnitus on the separation examination.  Furthermore, there 
was no information regarding the post service manifestations 
of either disorder until the veteran filed his claim in 
September 2003, and claimed that during military service he 
was exposed to aircraft noise and a grenade explosion.  He 
told the private audiologist that tinnitus had been constant 
since military service.  However, chronicity is not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology is from the appellant and when 
"no" medical evidence indicated continuous symptomatology.  
McManaway v. West, 13 Vet. App. 60, 66 (1999).  Furthermore, 
as the private audiologist stated in the August 2003 report, 
the information relied on was provided in the veteran's self 
reported history.  Self reported history unenhanced by 
additional comment from an examiner or review of service 
records does not constitute competent medical evidence.  See 
Grover v. West, 12 Vet. App. 109, 112 (1999), affirming 
LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, the Board 
has found there is no competent nexus evidence of record.  
That such is a necessary element to substantiate the claim is 
well established in the case law.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004), citing Hickson, supra.  The record of 
separation showed the veteran did not have overseas service 
and he did not claim any noise exposure was related to 
combat.

Unfortunately the veteran chose not to report for the VA 
examination that was intended to develop the claim and 
thereby add information that would support an informed 
decision.  The records show that the examination notice was 
sent to the veteran's address of record and the veteran did 
not offer any reason for failing to report for the 
examination.  The RO issued an SOC that invited him to attend 
an examination, noting he had not reported as requested, and 
in response he argued in his appeal that the claim should be 
considered on the evidence.  He did not assert that he did 
not receive the notice or offer any excuse for not attending 
the examination.  In the absence of clear evidence to the 
contrary, the law presumes the regularity of the 
administrative process.  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992)) (citing to United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1, 6, 71 L. 
Ed. 131 (1926)).  This evidence supports the Board's finding 
that he offered no good cause for failing to report.  The 
Board has followed the applicable regulation that provides 
that in an original compensation claim where the claimant 
fails to report for an examination the claim shall be rated 
on the evidence of record.  38 C.F.R. § 3.655.  

The benefit of the doubt rule is inapplicable since for 
reasons stated previously there is not an approximate balance 
of competent evidence in the record.  Accordingly the claim 
of service connection for bilateral hearing loss and tinnitus 
is denied.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



Entitlement to service connection for bilateral tinnitus is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


